 

VOTING TRUST AGREEMENT
 
THIS VOTING TRUST AGREEMENT (“Agreement”) is made and entered into by and
between Sherry Xue Li (the “Holder”), a shareholder of Buyonate, Inc. (the
“Corporation”), and Hailong Liu (the “Voting Trustee”) as of July 9, 2010.
 
RECITALS:
 
WHEREAS, the Holder owns an aggregate of 11,556,288  shares (the “Shares”) of
the Corporation’s common stock, par value $0.0001 per share (the “Common Stock”)
as of the date hereof; and


WHEREAS, pursuant to a Call Option Agreement dated as of the date hereof between
the Voting Trustee and the Holder, the Voting Trustee has the right to acquire
all of the Holder’s Shares.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
obligations set forth herein, the parties agree as follows:


1.    Voting Trust.


1.1.        Creation of Voting Trust. The Voting Trustee, is hereby appointed
voting trustee under the voting trust created by this Agreement. During the term
of this Agreement, the Voting Trustee shall act as voting trustee in respect to
the Shares, with all the powers, rights and privileges and subject to all the
conditions and covenants hereinafter set forth.


1.2.        Deposit of Shares. Within ten days after the execution and delivery
of this Agreement, the Holder will assign and transfer, or cause to be assigned
and transferred, to the Voting Trustee all of the Shares. The Holder shall
deliver to the Voting Trustee the certificates representing such Shares, duly
endorsed in blank or accompanied by stock powers or other instruments of
assignment duly executed in blank, free and clear of any liens, claims,
encumbrances or other rights of third parties.


1.3.        Issue of Share Certificates to Voting Trustee. The stock
certificates representing the Shares shall be surrendered by the Voting Trustee
to the Corporation and cancelled, and new certificates representing the Shares
shall be issued by the Corporation to and in the name of the Voting Trustee, and
the fact that such certificates are issued pursuant to this Agreement shall
appear on their face and shall be noted by the Corporation on its stock transfer
records. The Voting Trustee is authorized and empowered to cause to be made any
further transfers of the Shares which may become necessary through the
occurrence of any change of persons holding the office of Voting Trustee.


1.4.        Acceptance of Trust. The Voting Trustee accepts the trust created
hereby in accordance with all of the terms and conditions contained in this
Agreement. The Shares shall be held by the Voting Trustee for the purposes of
and in accordance with this Agreement, and none of the Shares, or any interest
therein, shall be sold or otherwise disposed of, pledged or encumbered by the
Voting Trustee, except as provided in this Agreement and in the Call Option
Agreement dated as of the date herein to which the Shares are subject (the
“Option”).


2.    Dividends and Distributions.


2.1.        Dividends or Distributions Payable in Cash or Other Property. The
Voting Trustee shall, from time to time, pay or cause to be paid to Holder, his
pro rata share of any dividends or distributions payable in cash or property,
other than voting stock of the Corporation, collected by the Voting Trustee upon
the Shares deposited hereunder. For the purpose of making any such payment, or
for any other purpose, the Voting Trustee may, in his discretion, fix such date
as they may reasonably determine as a record date for the determination of
persons entitled to any payments or other benefits hereunder, or order their
transfer books closed for such period or periods of time as they shall deem
proper.

 
 

--------------------------------------------------------------------------------

 


2.2.        Share Dividends or Distributions. The Voting Trustee shall receive
and hold, subject to the terms of this Agreement, any voting stock of the
Corporation issued in respect of the Shares by reason of any recapitalization,
share dividend, split, combination or the like.


3.    Matters Relating to Administration of Voting Trust; Voting.


3.1.        Action by Voting Trustee. The Voting Trustee shall possess and be
entitled, subject to the provisions hereof, in his discretion, to exercise all
the rights and powers of absolute owners of all Shares, including, but without
limitation, the right to receive dividends on Shares, and the right to vote,
consent in writing or otherwise act with respect to any corporate or
shareholders' actions. Such corporate or shareholders' actions include, but are
not limited to, any increase or reduction in the stated capital of the
Corporation, any classification or reclassification of any of the shares as now
or hereafter authorized into preferred or common stock or other classes of
shares with or without par value, any amendment to the Articles of Incorporation
or Bylaws, any merger or consolidation of the Corporation with other
corporations, any sale of all or any part of its assets, and the creation of any
mortgage or security interest in or lien on any property of the Corporation. It
is expressly stipulated that no voting right shall pass to others by or under
this Agreement, or by or under any other express or implied agreement.


3.2.        Indemnification. The Holder shall indemnify and hold the Voting
Trustee harmless from and against any and all liabilities, losses, costs, and
expenses, including reasonable attorneys' fees, in connection with or arising
out of the administration of the voting trust created by this Agreement or the
exercise of any powers or the performance of any duties by the Voting Trustee as
herein provided or contemplated, to the fullest extent permitted under the law.


4.    Dissolution of Corporation. In the event of the dissolution or total or
partial liquidation of the Corporation, whether voluntary or involuntary, the
Voting Trustee shall receive the monies, securities, rights or property to which
the Holder of Shares is entitled, and shall distribute the same to the Holder.


5.    Reorganization of Corporation. In case the Corporation is merged into or
consolidated with another corporation, or all or substantially all of the assets
of the Corporation are transferred to another corporation, then in connection
with such transfers the term “Corporation” for all purposes of this Agreement
shall be taken to include such successor corporation, and the Voting Trustee
shall receive and hold under this Agreement any voting stock of such successor
corporation received on account of the ownership, as Voting Trustee hereunder,
of Shares held hereunder prior to such merger, consolidation or transfer.


6.    Termination; Release of Shares. This Agreement shall have the same term as
the Option and shall terminate only upon the termination of the Option.


7.    Amendments. This Agreement may be amended or terminated at any time by an
instrument in writing duly executed and acknowledged by the Holder and the
Voting Trustee.


8.    Miscellaneous.


8.1.        Benefits of this Agreement; Survival. The terms of this Agreement
shall be binding upon and inure to the benefit of and shall be enforceable by
the Holder, the Voting Trustee, and their respective successors and assigns.

 
2

--------------------------------------------------------------------------------

 


8.2.        Notice. Any notice, request, offer, acceptance or other
communication permitted or required to be given hereunder to the Holder or the
Voting Trustee shall be sent by certified mail or by courier service, return
receipt requested, or hand-delivered to such person at the address set forth
below:
 
Holder:
Sherry Xue Li
87 Dennis Street Garden City Park, NY 11040
 
Voting Trustee:
Hailong Liu
Building 3, Binhe District, Longhe East Road, Lu’an City,
Anhui Province, PRC
 
or at such other addresses as may be established by notice hereunder. Any notice
so given shall be deemed effective at the time of delivery indicated on the duly
completed postal service or courier receipt or when hand-delivered.


8.3.        Severability. In case any provision of this Agreement shall be held
to be invalid or unenforceable in whole or in part, neither the validity nor the
enforceability of the remainder of this Agreement shall be in any way affected.


8.4.        Descriptive Headings; Gender. The headings in this Agreement are for
the convenience of reference only and shall not limit or otherwise affect the
provisions hereof. The use of the masculine gender shall be deemed to include
the feminine and neuter gender.


8.5.        Counterparts of this Agreement. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.


8.6.        Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York.


[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

The respective parties have caused this Agreement to be executed as of the date
first above written.
 

 
Voting Trustee:
     
 
 
Hailong Liu
     
Holder:
     
 
 
Sherry Xue Li

 
 
4

--------------------------------------------------------------------------------

 